             Case 1:20-cv-06142-KPF Document 59 Filed 05/13/21 Page 1 of 2




Lawrence M. Pearson
lpearson@wigdorlaw.com


May 13, 2021

VIA ECF AND EMAIL

The Honorable Katherine Polk Failla
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

       Re:     Kyle v. Donald D. Lewis, et al.; No. 20-cv-06142 (KPF)

Dear Judge Failla:

We represent Plaintiff Selina Kyle and write in response to Defendant Donald Lewis’s
(“Defendant”) request to file an overlength brief. See Dkt. No. 58. This request should be denied.

Defendant provides no facts or legal issues demonstrating a need to submit an overlength brief.
Rather, Defendant asserts that Plaintiff’s Amended complaint will lead him to add up to an
additional ten pages of argument. Page limits are essential to avoid unnecessarily lengthy briefs
absent exigent circumstances. The mere amendment of a complaint quite simply does not, in itself,
justify going beyond the page limits set by the Court’s rules. Defendant should go to the effort of
adjusting some of his original brief, rather than seemingly simply seek to tack on additional
material to address the amended allegations and claims.

It also bears repeating that Defendant has been admonished for including irrelevant and
inflammatory information and unfounded accusations in his moving papers. Defendant’s first
Motion to Dismiss did not abide by this direction. See, e.g., Dkt. No. 46-1 at 9 (“This federal
action is right out of the Pierce Bainbridge playbook: file a sham Complaint filled with lurid and
false details, concoct a crime out of settlement negotiations, and then use the self-serving
Complaint in a social media campaign to smear and marginalize Lewis. In a new twist, however,
Pierce Bainbridge is facilitating the sham lawsuit behind the scenes by pretending to be a party-
defendant.”). Allowing Defendant to file an unnecessary overlength brief would only further his
ability to lard the brief with such extraneous material.
           Case 1:20-cv-06142-KPF Document 59 Filed 05/13/21 Page 2 of 2


                                                             The Honorable Katherine Polk Failla
                                                                                  May 13, 2021
                                                                                         Page 2



We thank Your Honor for the Court’s time and attention to this matter.

Respectfully submitted,


Lawrence M. Pearson
